Citation Nr: 0936286	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back disorder 
(claimed as back pain), including as secondary to service-
connected bilateral heel fractures.

2.  Entitlement to service connection for twisted/deformed 
left toe.

3.  Entitlement to an increased rating for left foot 
calcaneal fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for keratosis of left 
little toe.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1981.  
After separation from active service he was a member of the 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Oakland, CA, 
which continued the then noncompensable evaluations for the 
bilateral calcaneal fractures and left toe keratosis and 
denied the service connection claims.  The Decision Review 
Officer, in a January 2005 rating decision, granted a 
compensable evaluation of 10 percent for the bilateral 
calcaneal fractures, effective retroactively to December 31, 
2003, and continued the denial of the other claims.  The 
Veteran appealed the effective date of the compensable 
evaluation, as well as the other claims.

A January 2007 rating decision granted a separate compensable 
evaluation of 10 percent for the calcaneal fractures, 
effective retroactively to December 31, 2003.  The rating 
decision noted the separate evaluation for the right foot 
constituted a full grant of benefits as concerned the right 
foot.  The Veteran indicated in subsequent correspondence 
that he did not appeal the evaluation, but he continued to 
appeal the effective date.

The Veteran appeared at a Travel Board hearing in July 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

A November 2005 rating decision granted service connection 
for left eye cataract with an initial noncompensable rating, 
effective August 2005, and denied service connection for 
hearing loss, hypertension, and tinea corpus, and the Veteran 
appealed the decision.  An SOC was issued in December 2006.  
The claims file reflects no record to indicate the Veteran 
did not receive it or that the postal service returned it to 
VA as undeliverable.  Neither is there any record of the 
Veteran's having submitted a timely substantive appeal in 
response to the SOC.  The May 2007 letter the RO received 
from the Veteran only addressed his appeal of the June 2004 
rating decision.  Thus, the issues adjudicated in the 
November 2005 rating decision are not before the Board and 
will not be discussed in the decision below.  See 38 C.F.R. 
§§ 19.32, 20.200 (2008).

An SOC for the Veteran's appeal of the effective date issue 
was not issued until January 12, 2007.  More than 60 days 
later, on March 20, 2007, the RO received the Veteran's 
request for a 45-day extension to submit a substantive 
appeal.  See 38 C.F.R. § 20.303 (2008).  The Veteran's April 
2007 letter referenced the March 2007 letter.  An August 2007 
RO letter informed the Veteran his April 2007 letter was an 
untimely attempt to respond to the January 2007 SOC, see 
38 C.F.R. § 20.302, and the RO had no record of the March 
2007 letter, which the Veteran noted was sent via certified 
mail.  As a result, the RO refused to act on the April 2007 
letter, as it was out of time, and the August 2007 RO letter 
instructed the Veteran the issue would be revisited if he 
could produce proof of the March 2007 letter.  The letter 
also informed the Veteran he could appeal the finding of an 
untimely appeal.  See 38 C.F.R. § 20.303.

The August 2007 RO letter to the Veteran notwithstanding, the 
Board notes the Veteran's March 2007 letter to the RO, which 
bears an RO date stamp of March 20, 2007 is of record.  The 
RO received a copy of the certified return receipt that 
confirmed the RO's receipt of the March 2007 letter on March 
20, 2007, in October 2007.  The RO did not respond directly 
to the Veteran's submission of proof he submitted the March 
2007 request for an extension, even though the RO challenged 
him to provide it.  Instead, a November 2007 RO letter 
reiterated the Veteran's several requests for an extension to 
submit a substantive appeal, and that he had not identified 
any additional information in support of his claims.  It 
appears that the Veteran may have intended these 
communications as expressing disagreement with the RO's 
determination that the his request for an extension of time 
to file his substantive appeal to the January 2007 SOC.  At 
present the Board does not have jurisdiction over this 
matter, which is referred to the RO for a determination on 
the Veteran timely filed a Notice of Disagreement and, if so, 
to ensure that he is provided an SOC on this issue. 

The issues of  entitlement to a rating higher than 10 percent 
for left calcaneal fracture, entitlement to service 
connection for a low back disorder secondary to the service-
connected bilateral calcaneal fracture, and entitlement to 
service connection for a left little toe deformity, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The keratosis of the Veteran's left little toe has been 
asymptomatic during the current rating period.


CONCLUSION OF LAW

The requirements for a compensable evaluation for keratosis, 
left little toe, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 7818-5284.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes this 
facet of the VCAA notice was provided after the initial 
decision, but the Board finds no prejudice inured to the 
Veteran.

First, the rating decision and the SOC issued in response to 
the Veteran's appeal fully explained the basis for the 
evaluations and the specific criteria which must be met for a 
higher rating.  Further, following issuance of the March 2006 
letter and additional development, the claims were reviewed 
on a de novo basis, as shown in the January 2007 supplemental 
SOC (SSOC).  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  In light of these factors, the Board finds 
the VCAA notice requirements were substantially complied 
with.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and he did in fact participate in the process.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability 

Keratosis (corn), Left Little toe.

Historically, a September 1985 rating decision granted 
service connection and assigned an initial rating of 10 
percent under Diagnostic Code 7819-5279, effective January 
1985.  A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation.  See 38 C.F.R. 
§ 4.27.  A May 1991 rating decision determined the corn was 
no longer symptomatic and reduced the evaluation to 
noncompensable, effective November 1986.  The March 2004 
rating decision retained the hyphenated diagnostic code but 
changed the orthopedic code to Diagnostic Code 5284 for other 
foot injury.

The criteria of Diagnostic Code 5284 are set forth above and 
are incorporated here by reference.  Diagnostic Code 7819 
rates benign skin neoplasm under the rating criteria for skin 
disorders.  See 38 C.F.R. § 4.118.  This code provides that 
benign neoplasms are rated either as a scars or impairment of 
function.  A superficial scar painful on examination warrants 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id., Note 1.

There simply is no record of any active symptomatology of the 
left little toe keratosis.  While the Veteran asserts the 
examiner at the March 2004 examination did not remove his 
shoes and examine his feet, the Board notes the examiner at 
the June 2005 outpatient visit did not note any active 
symptomatology due to the corn, and neither was it listed 
among the Veteran's complaints at that visit.  A callus on 
the lateral aspect of the left little toe was noted at the 
July 2005 podiatry clinic visit, but there is no indication 
of active symptomatology such as pain.  That was also the 
case at the August 2005 visit, plus the entry notes the 
etiology of the formation of the callus was explained to the 
Veteran.  He was told to get wider shoes.

In light of the absence of any evidence of active symptoms, 
there is no factual basis for a compensable rating for the 
left little toe.  38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.118, 
Diagnostic Code 7819-5284.  The benefit sought on appeal is 
denied.
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a compensable rating for keratosis of left 
little toe is denied.


REMAND

The Veteran noted at the hearing that he has experienced 
recent increased severity in the symptoms of his heel 
fracture residuals, to include having to take time off work 
due to pain.  He is entitled to a new VA examination where 
there is evidence that the condition has increased in 
severity.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
The Veteran is competent to describe the symptoms of his 
disorder and their severity.  See 38 C.F.R. § 3.159(a).  
Thus, the standard for a current examination is met.  The 
Veteran did not provide a specific timeframe for when his 
symptoms increased beyond those documented in his outpatient 
records, and neither did he relate them back to the period of 
late 2005.  As a result, the Board deems the current rating 
period to be as of the date of the hearing.

As set forth in the decision above, the VA podiatry treatment 
records of 2005 note clinical findings of a left foot 
deformity, but the examiner did not specify what part of the 
foot is involved.  Clarification of this area is relevant to 
the claim for service connection claim for a left toe 
deformity.  There is also evidence of a currently diagnosed 
low back disorder.  The claim was originally adjudicated on 
the basis of secondary service connection, but the Veteran 
asserts his back was injured during active service.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a supplemental 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  AMC/RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his bilateral heel 
fracture residuals and back disability.  
After the Veteran has signed the 
appropriate releases, any records extant, 
and not already associated with the claims 
file, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above is complete, regardless 
of whether additional records are obtained, 
AMC/RO should arrange a VA podiatry 
examination to determine the current 
severity of the Veteran's heel fracture 
residuals.  The claims folder and a copy of 
this remand should be made available to the 
examiner for review as part of the 
examination.  Aside from addressing any 
manifested symptomatology of the feet, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss of use, if any, of either or both feet 
due to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., including 
at times when the Veteran's symptoms are 
most prevalent - such as during flare-ups 
or prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

Should clinical examination reveal a 
deformity of the left foot, the examiner is 
asked to specify whether any deformity is 
on or related to the left 5th (little) toe.  
If so, the examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that any diagnosed left toe 
deformity is related to the foot treatment 
documented in the service treatment 
records, or is otherwise related to the 
Veteran's active service or to some other 
event.  Any opinion should be fully 
explained and the rationale provided.

4.  AMC/RO should also arrange an 
orthopedic examination by an appropriate 
examiner to determine if the Veteran has a 
currently diagnosed low back disorder and, 
if so, opine whether there is at least a 
50-50 probability it is causally related to 
his 1990 in-service injury when he fell or 
jumped 10 feet and landed on his feet, or 
other event documented in the service 
treatment records, or some other cause, 
i.e., the aging process.  If the answer is 
no, the examiner is asked to opine whether 
there is a 50-50 probability that any 
currently diagnosed low back disorder is 
causally related to the post-bilateral heel 
fracture residuals.  That is, are the post-
bilateral heel fracture residuals the 
etiology for any currently diagnosed low 
back disorder.  If there is not a 50-50 
probability the post-bilateral heel 
fracture residuals are the cause of any 
currently diagnosed low back disorder, the 
examiner should opine whether they 
aggravate any currently diagnosed low back 
disorder-that is, chronically and 
permanently worsens any currently diagnosed 
low back disorder.  If the answer is yes, 
the examiner is asked to determine the 
degree of aggravation.

The claims folder and a copy of this remand 
should be made available to the examiner 
for review as part of the examination.

The examiners are advised that, the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

5.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, AMC/RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement 
corrective procedures at once.

7.  Then review the Veteran's claims de novo 
in light of the additional evidence 
obtained.  If any of the claims is not 
granted to his satisfaction, send him and 
his representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


